  Case 20-03230               Doc 32       Filed 05/14/20 Entered 05/14/20 09:44:08                              Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: RICHARD T MCGINNIS                                           ) Case No. 20 B 03230
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE

                                                    NOTICE OF MOTION

   RICHARD T MCGINNIS                                                             DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   9834 S DOBSON AVE
   CHICAGO, IL 60628

   Please take notice that on June 02, 2020 at 10:30 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
   forth below.

   A party who objects to this motion and wants it called must file a Notice of Objection no later than two
   (2) business days before the presentment date. If a Notice of Objection is timely filed, the motion will
   be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
   motion without a hearing before the date of presentment.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on May 14,
   2020.

                                                                                                      /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On February 05, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:


   Failure to confirm plan.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
                                                                                    /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
